295 F.2d 816
61-2 USTC  P 9757
Evelyn W. BOWEN, Administratrix of the Estate of S. LewisTim, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12, Docket 26607.
United States Court of Appeals Second Circuit.
Argued Nov. 3, 1961.Decided Nov. 20, 1961.

Irwin Cooperman, New York City (Matthew J. Shevlin, New York City, on the brief), for petitioner.
Fred E. Youngman, Atty., Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before CLARK, HINCKS, and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Arundell, 34 T.C. 222.